DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1 and 9, the claims contain the limitation “the closing end” in at least lines 5-6 and 5 respectively. It is unclear if the applicant intended the end to be closed or actively movable to a closed position. Closing is an action word and implies a closing action is claimed. However the Examiner believes the end to be closed. Appropriate clarification for all occurrences is required. 
Since claims 2-8 depend from claim 1, they contain essentially the same subject matter and are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 9 are rejected under 35 U.S.C. 102(a) (1)  as being anticipated by Yencho U.S. Publication 2009/0084734 A1.
 With respect to claims 1, 5, and 9, the Yencho reference discloses in the abstracts and figures an ultraviolet irradiation device 20 comprising: a housing 24 having an open end and an ultraviolet-transparent a closing end of ultraviolet transparency; and an ultraviolet light-emitting diode (paragraph 0113) accommodated in the housing 24, the UV LED is capable of emitting light outside tube 24 into tube 40. All ends of tube 24 are transparent to UV light. The reference further discloses that tube 40 is a heat discharging tube block (Paragraph 0201) adjacent to tubes 24 and 20.  The tube extends in a direction opposite the closed end. The UV device is arranged in a container 40 capable of containing therein to-be-treated-liquid is fixed to container 40 as disclosed in figure 36, via a portion of the body 40 at the distal end opposite the closed end, while the closed end projects into the to-be-treated liquid; while ultraviolet rays generated from the ultraviolet light-emitting diode are irradiated to the to  be treated liquid, and the housing is inherently capable of being cooled by the to  be treated liquid that heat generated from the ultraviolet light emitting diode is cooled by the housing with the to  be treated liquid contacted there to and discharge the heat conducted through the housing by the heat discharge block (paragraphs 0123-0143).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yencho as applied above, further in view of Owen U.S. Publication 2005/0152146 A1.
With respect to claims 3-4, the Yencho reference does not disclose a thermal conductive substance that is filled between the housing and the heat discharge block.
However the Owen reference discloses the use of thermally conductive grease (oil compound) between the carrier and the housing 54. The carrier is then attached mechanically to the housing 54. A permanent bonding agent 56 such as conductive adhesives, paste, or other adhesive that conducts heat may be used to mount substrate 50 in housing 54. Housing 54 may be made of a metal that is easy to machine and is an excellent thermal conductor for heat dissipation in paragraph 0039. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Yencho reference and use one of the Owen materials as a thermal conductor between the led and housing and heat sink, since it would yield the expected result of bonding and heat transfer.
6 is rejected under 35 U.S.C. 103 as being unpatentable over Yencho as applied above, further in view of Freitag U.S. Publication 2018/0113066 A1.
With respect to claim 6, the Yencho reference does not disclose wherein the heat discharge block includes a fin structure or a radiator structure.
However the Freitag disclose the use of LEDs with heat sinks having fins in paragraphs such as 0076 and the disclosure.  The fins increase the dissipation of heat.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Yencho reference and use fins and heat sink, since it would yield the added benefit of increased heat dissipation.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yencho as applied above, further in view of Kurtz U.S. Publication 2005/0069463 A1.
With respect to claims 7-8, the Yencho reference does not disclose the housing has a pressure resistant structure wherein the ultraviolet-transparent closing end of the housing forms a dome shape.
However, the Kurtz reference discloses in FIG. 2, quartz sleeve 60 has an open end 61 for receiving UV lamp 18 (as well as UV lamp 26) therein, and is closed at its opposite end with a dome-shaped end 62. Therefore the choice in shape is an obvious matter of design choice.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Yencho reference and use a domed shaped quartz housing over the UV source, since it would yield the expected result of providing a protective translucent housing.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164.  The examiner can normally be reached on M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMERON J ALLEN/               Examiner, Art Unit 1774